UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4880


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AVERY MYRON LAWTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:96-cr-00153-RAJ-4)


Submitted:   March 30, 2012                 Decided:   April 25, 2012


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Rodolfo Cejas,
Assistant Federal Public Defender, Carolina S. Platt, Appellate
Attorney, Norfolk, Virginia, for Appellant.     Laura Pellatiro
Tayman,   Assistant  United  States   Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Avery     Myron       Lawton         appeals       the    thirty-six-month

sentence of imprisonment imposed by the district court following

revocation of his supervised release.                       On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   asserting       that    there     are    no       meritorious      issues   for

appeal,   but    questioning      whether        Lawton’s      sentence      is   plainly

unreasonable.        Counsel      challenges          the     sentence’s     procedural

reasonableness on the ground that the district court failed to

explain its reasons for running the thirty-six-month revocation

sentence consecutive to a state sentence when both arose from

the same conduct.          Counsel also questions whether the thirty-

six-month sentence is substantively unreasonable because it is

greater   than    necessary      in     light    of    the    18    U.S.C.    §   3553(a)

(2006) factors that the district court was required to consider.

Lawton, informed of his right to file a pro se supplemental

brief, has not done so.               The Government has declined to file a

responsive brief.         We affirm.

           We will affirm a sentence imposed after revocation of

supervised      release    if    it    is   within      the    prescribed     statutory

range and not plainly unreasonable.                     United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                   In determining whether a

sentence is plainly unreasonable, we must first consider whether

it is unreasonable.         Id. at 438.          In making this determination,

                                            2
we follow “the procedural and substantive considerations that we

employ in our review of original sentences,” id. but with “a

more deferential appellate posture concerning issues of fact and

the    exercise        of     discretion      than     reasonableness           review          for

guidelines sentences.”             United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).             Only if we find the sentence procedurally

or    substantively         unreasonable       must    we    decide       whether          it   is

“plainly” so.          Id. at 657.           A sentence is plainly unreasonable

if it runs afoul of clearly settled law.                                United States v.

Thompson, 595 F.3d 544, 548 (4th Cir. 2010).

            We         find     Lawton’s       challenge          to     the        procedural

reasonableness of his sentence unavailing.                          The district court

meaningfully       entertained         the    arguments      of    the    parties          as   to

whether     the    revocation          sentence      should       run    consecutive             or

concurrent    to       the     state    sentence,      and    elected          to    impose      a

consecutive       sentence.        See       U.S.    Sentencing        Guidelines          Manual

(“USSG”) § 7B1.3(f),            p.s.    (2010)       (stating      revocation         sentence

should be consecutive to any sentence the defendant is serving,

regardless        of     whether       both    sentences          resulted          from    same

conduct).     Although a more explicit explanation of its decision

on this aspect of the sentence might be preferable, we find the

district court’s overall explanation sufficient and the sentence

procedurally reasonable, especially in light of the command of

USSG § 7B1.3(f).

                                               3
                 Lawton also challenges the substantive reasonableness

of   his    sentence.            Although      a     district       court     “ultimately      has

broad discretion to revoke its previous sentence and impose a

term of imprisonment up to the statutory maximum,” Crudup, 461

F.3d at 439 (internal quotation marks omitted), the court must

consider         the    Chapter     Seven      policy        statements       in    the     federal

Sentencing            Guidelines     manual,            as     well     as     the     statutory

requirements            and    factors     applicable          to     revocation       sentences

under      18     U.S.C.        §§ 3553(a),          3583(e)        (2006).       Chapter     Seven

provides that “at revocation the court should sanction primarily

the defendant’s breach of trust, while taking into account, to a

limited degree, the seriousness of the underlying violation and

the criminal history of the violator.”                          USSG ch. 7, pt. A(3)(b).

Section 3583 approves consideration of a majority of the factors

listed in § 3553(a), omitting only two.                               18 U.S.C. § 3583(e).

Among      the    omitted       factors     is       the     need    for    the    sentence    “to

reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment for the offense.”                                        18

U.S.C. § 3553(a)(2)(A).

                 After        reviewing     the        transcript      of     the     sentencing

hearing,         we    conclude     that       the      district      court’s       observations

regarding         the    serious     nature        of      Lawton’s    state       offense     were

relevant         to     other,     required          considerations,          including       “the

nature     and        circumstances       of    the      offense      and    the    history    and

                                                   4
characteristics of the defendant,” adequately deterring criminal

conduct, and protecting the public from further crimes of the

defendant.     18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C).                      The

district court also considered Lawton’s failure to abide by the

terms of his supervised release, a factor relevant to the breach

of the court’s trust.        We conclude that in light of the district

court’s      articulation     of      factors    specifically            listed    in

§ 3583(e),     consideration       of    other   factors     did     not       render

Lawton’s sentence plainly unreasonable.

             Accordingly,    as    Lawton’s      sentence     is    not        plainly

unreasonable, we affirm the judgment below.                 In accordance with

Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal.             We therefore affirm the

district court’s judgment.              This court requires that counsel

inform Lawton in writing of his right to petition the Supreme

Court   of   the   United    States     for   further   review.           If   Lawton

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                     Counsel’s

motion must state that a copy thereof was served on Lawton.

             We dispense with oral argument because the facts and

legal   contentions    are    adequately      presented     in     the    materials




                                         5
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    6